UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6416



MARVIN LOVEJOY,

                                              Plaintiff - Appellant,


          versus


RICHARD CATHCART, State Attorney; HENRY D.
MCMASTER, Attorney General for the State of
South Carolina; DAVID M. TATARSKY, General
Counsel for the South Carolina Department of
Corrections; JON OZMINT, Director, South
Carolina Department of Corrections,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-04-22155-8-24BI)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Lovejoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin   Lovejoy   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.             See Lovejoy v.

Cathcart, No. CA-04-22155-8-24BI (D.S.C. Feb. 17, 2005).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -